Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  line 1 reads “A trailing collection unit” and should read “The trailing collection unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-11, 15, 16, 18-22, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet (US 8267256 B2) in view of Rienks (US 1899292 A) and Messenger (US 7166027 B2).

Regarding claim 1, Berthet discloses an apparatus (a sorting device mounted in a harvesting machine, abstract), configured to be fitted to a collection unit (a hopper, col. 4 lines 1-2), for separating berries from other plant matter from harvested plant material, the apparatus comprising: 
a first separating conveyor system (1 and 5, left, Fig. 1) comprising a series of shafts (see Fig. 1), each shaft provided with a plurality of radially-extending rollers (3), each radially-extending roller defined by multiple projections (9) radially-extending from the shaft, wherein the shafts are spaced 
a second separating conveyor system (1 and 5, right, Fig. 2), positioned below the first separating conveyor system, for conveying harvested plant material in the upstream to downstream direction, the second conveyor system including a plurality of openings (4) configured to permit the transit of berries therethrough while retaining other plant matter on the conveyor, wherein the first and second separating conveyor systems are arranged such that berries and other plant matter from the first conveyor system are deposited onto the second conveyor system (col. 3 lines 43-49).
Berthet further discloses that the conveyor agitates harvested crop material (col. 4 lines 26-30).

Berthet does not disclose wherein the projections of the radially-extending rollers of the first conveyor system extend in an arc away from the direction of rotation of the radially-extending rollers.
In the same field of endeavor, Rienks discloses a separating conveyor comprised of a series of shafts (6) provided with rollers (hubs 9), the rollers having projections (10) extending in an arc away from the direction of rotation of rollers for agitating the flow of crop (pg. 1, col. 2 lines 92-97). 
It would be obvious to one of ordinary skill in the art to modify the shape of the projections disclosed by Berthet to be arc shaped, as disclosed by Rienks, as an alternative way of agitating the harvested plant material. 


In a similar berry separating apparatus, Messenger discloses a hopper (30) positioned to feed harvested plant material from a harvester to a separating apparatus attached to the harvester (col. 3 lines 65-67).
It would be obvious to one of ordinary skill in the art to provide the apparatus disclosed by Berthet with a hopper above the first conveyor, as disclosed by Messenger, as a way of feeding plant material from the harvester its separating apparatus. 

Regarding claim 2, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the apparatus is fitted to a collection unit (col. 3 lines 54-57).

Regarding claim 7, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle. 
Berthet does not disclose wherein the angle is between 10 and 30 degrees relative to horizontal.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the first conveyor between 10 and 30 degrees.

Regarding claim 8, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle. 
Berthet does not disclose wherein the angle is between 15 and 25 degrees relative to horizontal.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the first conveyor between 15 and 25 degrees.
Regarding claim 9, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle.
Berthet does not disclose wherein the angle is between 18 and 22 degrees relative to horizontal.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the first conveyor between 18 and 22 degrees.

Regarding claim 10, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the first separating conveyor system is inclined at an angle. 
Berthet does not disclose wherein the angle is about 20 degrees relative to horizontal.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the first conveyor about 20 degrees.

Regarding claim 11, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the second separating conveyor system is provided by a mesh (see Fig. 3a-c) providing the plurality of openings (4).

Regarding claim 15, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, when fitted to a collection unit, wherein the first and second separating conveyor systems are positioned vertically above the collection unit such that berries which transit through the openings are collected in the collection unit (col. 4 lines 1-2).

Regarding claim 16, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, when fitted to a collection unit, wherein the second separating conveyor system is positioned above a collection unit and the first separating conveyor system is positioned above the second separating conveyor system, such that berries that or other plant matter pass through the first separating conveyor system can interact with the second separating conveyor system (col. 3 lines 43-49).

Regarding claim 18, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, further comprising a de- stemming unit (2, right, Fig. 1).

Regarding claim 19, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 18, wherein the de-stemming unit is provided by a series of rotating fingers (8), provided on a shaft, which rotate to dislodge the berries from other plant matter.

Regarding claim 20, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 18, wherein the de-stemming unit is positioned at or near the downstream end of the second separating conveyor system (see Fig. 1, a destemming unit 2 is positioned at the downstream end of 1, right).

Regarding claim 21, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 19, wherein the rotating fingers are positioned above the second separating conveyor. Berthet also 
Berthet does not disclose wherein the separating fingers of the de-stemming unit rotate in the same direction as the second separating conveyor system.
However, it would be obvious to one of ordinary skill in the art to rotate the destemming unit located at the most downstream of entire separating system, with no ensuing conveyor to receive ejected plant matter, in the same direction as the second conveyor, as a way of ensuring no berries are ejected onto the ground instead of the collection unit.  

Regarding claim 22, Berthet, in view of Rienks and Messenger, discloses a trailing collection unit (col. 1 lines 15-17), including a frame, a collection bin, and an apparatus for separating berries from other plant matter from harvested plant material of claim 1 wherein the apparatus is mounted above the collection bin (col. 4 lines 1-2).

Regarding claim 24, Berthet, in view of Rienks and Messenger, discloses the trailing collection unit according to claim 22, wherein the apparatus extends longitudinally along the collection unit, with the longitudinal axis of the apparatus extending along at least a portion of the length of the collection unit (col. 3 lines 55-57, the conveyor systems are positioned above the collection unit, and therefore extend along at least a portion of the longitudinal axis of the collection unit).

Regarding claim 28, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1, wherein the radially-extending rollers rotate in the same direction as the second separating conveyor (col. 3 lines 36-39, both conveyors move plant material from the upstream to downstream).

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet in view of Rienks and Messenger as applied to claim 1 above, and further in view of La Neve (US 9265279 B2).

Regarding claim 14, Berthet, in view of Rienks and Messenger, discloses the apparatus of claim 1. 
Berthet does not disclose wherein, when fitted to a collection unit, the downstream end of the second separating conveyor system extends beyond the unit thereby transporting other plant matter beyond the collection unit.
In a similar berry separating system, La Neve discloses a conveyor (31) that extends beyond the edge of a collection unit (30) for ejecting unwanted plant material away from its collection hopper (col. 6 lines 65-67).
It would be obvious to one of ordinary skill in the art to position the second conveyor so it extends beyond the unit as a way of ejecting unwanted plant material away from the collection unit.

Regarding claim 25, Berthet, in view of Rienks and Messenger, discloses a trailing collection unit according to claim 22, 
Berthet does not disclose wherein the downstream end of the second separating conveyor system extends beyond the periphery of the collection bin.
In a similar berry separating system, La Neve discloses a conveyor (31) that extends beyond the periphery of a collection unit (30) for ejecting unwanted plant material away from its collection hopper (col. 6 lines 65-67).
It would be obvious to one of ordinary skill in the art to position the second conveyor so it extends beyond the periphery of the unit as a way of ejecting unwanted plant material away from the collection unit.
Response to Arguments
Applicant’s arguments filed 2-16-22 with respect to claims 1, 7-11, 14-16, 18-22, 24 and 25 have been fully considered but they are not persuasive.
Applicant argues Berthet does not disclose a hopper located above the first conveyor system on page 11 of the remarks. The 35 U.S.C. rejection of claim 1 above does not rely on Berthet alone for a hopper, but the combination of Berthet, Rienks, and Messenger. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Berthet does not disclose radially extending rollers extending into a space between two adjacent radially extending rollers on page 12 of the remarks filed 2/16/22. The 35 U.S.C. rejection of claim 1 above has been updated to clearly point out that projection 9 on a roller extends between two projections 9 on the adjacent roller. In the same argument, on page 13, applicant asserts that the rollers in Berthet do not overlap, as instantly claimed. However, term word overlap has not been included in any claim. 
Applicant argues that Messenger does not teach a hopper located above the radially extending rollers on page 14 of the remarks. However, the rejection of claim 1 above does not rely on Messenger to place the hopper above the rollers in Berthet, because Berthet already teaches that harvested plant material is deposited onto sorting device 1 after harvesting, prior to destemming. The rejection of claim 1 above has been updated to point out that Messenger teaches a hopper that feeds plant material from a harvester to a separating apparatus. 
Applicant asserts that La Neve does not disclose a hopper or radially extending rollers extending between adjacent rollers, on page 16 of the remarks. The rejection does not rely on this reference for either of these features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671